Exhibit 10(a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in Post-Effective Amendment No. 34 to the Registration Statement (Form N-4 No. 333-18419) pertaining to Lincoln National Variable Annuity Account H, which is incorporated by reference into Post-Effective Amendment No. 37. We also consent to the use of our reports dated (a) March 18, 2009, with respect to the consolidated financial statements of The Lincoln National Life Insurance Company and (b) March13,2009, with respect to the financial statements of Lincoln National Variable Annuity Account H, in Post-Effective Amendment No.33, which is incorporated by reference into Post-Effective Amendment No. 37. /s/ Ernst & Young
